Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed on February 25, 2022, has been made of record and entered.  The Specification has been amended, claims 1 and 2 have been canceled, and new claim 11 has been added.  
Claims 3-11 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Foreign Priority Document was filed on February 25, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 is (and claims 4-11 depending therefrom are) indefinite because the limitations “heterogenous particles consist of a nitride of a transition metal and an oxide of the transition metal” and “the oxide of the transition metal is 10-100% based on a total mass of the heterogeneous particles” are incongruous.  When the oxide of the transition metal is present as 100% based on a total mass of the heterogeneous particles, the nitride of the transition metal is present as 0% based on a total mass of the heterogeneous particles.  These percentages conflict with the claim limitation that the heterogeneous particles “consist of a nitride of a transition metal and an oxide of the transition metal”.  

Allowable Subject Matter
Claims 3-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest Applicants’ claimed method for preparing a positive electrode catalyst for a metal-air battery, said catalyst being composed of transition metal nitride-transition metal oxide heterogenous particles and a mesoporous-structure carbon matrix, wherein the heterogeneous particles are dispersed in the mesoporous-structure carbon matrix in a form of nanoparticles, wherein the method comprises surface functionalizing the mesoporous carbon, immersing the functionalized mesoporous carbon in an aqueous solution of a transition metal M salt so that the transition metal ions are adsorbed on the mesoporous carbon, followed by heat-treating the mesoporous carbon having the ions adsorbed thereon to obtain a composite, wherein, prior to heat treatment, a calcination step in an inert atmosphere or a vacuum condition is performed.
While preparations of electrode catalysts comprising metal oxides and metal nitrides are known in the art, the preparation method recited in the instant claims, especially the steps specifically recited therein, is not known in the art.
Exemplary prior art includes:
Yamamoto et al. (JP 2013 080922), which teaches the preparation of iron nitride nanoparticles via simultaneous reduction and nitridation of an iron compound, wherein a metal hydride, a metal halide, and a metal borohydride are employed as the reductant, and a nitrogen-containing compound is employed as a nitrogen source.
Tsumeda et al. (U. S. Patent Publication No. 2019/0333708), which teaches oxides of iron, nickel, and copper, and nitrides of copper as exemplary metal compound particles employed as a negative electrode active material (paragraphs [0040] and [0041]), and mesoporous carbon as an exemplary positive electrode active material (paragraph [0038]), each as components in a hybrid capacitor (paragraph [0032]).  Tsumeda et al. additionally teach the preparation of the negative electrode active material from metal compound particles and a carbon source (paragraphs [0072]-[0091]; these prior art preparations do not teach or suggest specifically claimed preparation method, such as the step of employing of a strong acid (e.g., nitric acid) to functionalize the mesoporous carbon.
Cai et al. (U. S. Patent Publication No. 2022/0037675), which teaches a catalyst having a first transition metal and a second transition metal, wherein the first and second transition metals are formed on carbon nanotubes, said carbon nanotubes being doped with nitrogen and phosphorus (Abstract).  This reference does not teach or suggest the formation of a catalyst composed of particles of (1) a nitride of a transition metal and (2) an oxide of the transition metal; see, for example, paragraph [0049] of Cai et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        September 9, 2022